DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a display device configured to display” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The “display device” is described in the specification as a display part (12A) of the controller (see paragraph 12 and fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breu (US 2015/0354847 A1) and in view of Kawanami (JP 2004).
In regards to claim 1, Breu teaches an air-conditioning apparatus (cooling unit 10, see fig. 1) comprising: a heat exchanger (12) configured to cause heat exchange to be performed between a medium (fluid circulating through heat exchanger via inlet 14 and outlet 16) and air (air pushed across 12 by fan 26), the medium being a medium to transfer heat (see paragraph 37); a fan (26) configured to send the air to the heat exchanger (see paragraph 37), a fan motor (28) that drives the fan (see paragraph 36); and a controller (30) configured to determine whether clogging due to foreign matter has occurred in the heat exchanger, based on a variation in command current (see paragraphs 44-46), wherein, in response to determining that the command current sent to the fan motor is equal to or greater than a set clogging determination threshold for a set time (motor current reaching and remaining at level C2, see fig. 3, after times T1 and T2, see paragraphs 44-45) after start of operation of the air-conditioning apparatus (from time T0 to T1, fan is operated, see fig. 3; abstract and paragraph 41), the controller determines that the clogging due to foreign matter has occurred (controller generates a warning that heat exchanger 12 is blocked, see paragraph 46). Also by Ohm’s law current is directly proportion to voltage, hence supplied voltage could be used for determining clogging conditions.
However, Breu does not explicitly teach voltage varying in accordance with a rotation speed of a fan and use of voltage in determining clog condition even through current is directly proportional to the voltage.
Kawanami teaches a clog detection apparatus associated with an air conditioner (see abstract) where, the input voltage to the fan motor is controlled according to rotation speed of the fan motor (see abstract; page 4, lines 33-37; and page 6, lines 81-108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to vary 
In regards to claim 3, Breu teaches an air-conditioning apparatus (cooling unit 10, see fig. 1) comprising: a heat exchanger (12) configured to cause heat exchange to be performed between a medium (fluid circulating through heat exchanger via inlet 14 and outlet 16) and air (air pushed across 12 by fan 26), the medium being a medium to transfer heat (see paragraph 37); a fan (26) configured to send the air to the heat exchanger (see paragraph 37), a fan motor (28) that drives the fan (see paragraph 36); and a controller (30) configured to determine whether clogging due to foreign matter has occurred in the heat exchanger, based on a variation in command current (see paragraphs 44-46), wherein, in response to determining that a rate of increase of the command current during execution of operation of the air-conditioning apparatus (increase of motor current over time during fan operation, see paragraph 41) is equal to or greater than a set increase rate determination threshold (rate of increase of the motor current reaching a threshold rate of ((C2-C1)/(T1-T0)), see fig. 3, and see paragraphs 44-45) and that an increased state of the command voltage after the increase stops continues for a set duration (after increasing the command current to level C2, maintaining the current level at C2 for a predetermined time period of T2-T1, see paragraphs 41 and 44-45), the controller determines that the clogging due to foreign matter has occurred (controller generates a warning that heat exchanger 12 is blocked, see paragraph 46). Also by Ohm’s law current is directly proportion to voltage, hence supplied voltage could be used for determining clogging conditions.
However, Breu does not explicitly teach voltage varying in accordance with a rotation speed of a fan and use of voltage in determining clog condition even through current is directly proportional to the voltage.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to vary the voltage in accordance with a rotation speed of a fan and use rate of voltage increase in determining clog condition in order to detect clogging with high accuracy based on surrounding environment and additional parameters such as fan speed and voltage variations to make the clogging detection effective in range of applications (see page 4, lines 28-32).
In regards to claim 4, Breu teaches an air-conditioning apparatus (cooling unit 10, see fig. 1) comprising: a heat exchanger (12) configured to cause heat exchange to be performed between a medium (fluid circulating through heat exchanger via inlet 14 and outlet 16) and air (air pushed across 12 by fan 26), the medium being a medium to transfer heat (see paragraph 37); a fan (26) configured to send the air to the heat exchanger (see paragraph 37), a fan motor (28) that drives the fan (see paragraph 36); and a controller (30) configured to determine whether clogging due to foreign matter has occurred in the heat exchanger, based on a variation in command current (see paragraphs 44-46); wherein, the controller determines whether clogging due to foreign matter has occurred (controller generates a warning that heat exchanger 12 is blocked, see paragraph 46) based on a comparison between the command current and the clogging threshold being set based on a rate of increase of the command voltage associated with blocking (rate of increase of the motor current reaching a threshold rate of ((C2-C1)/(T1-T0)), see fig. 3, and see paragraphs 44-45), where the command current is sent during execution of operation of the air-conditioning apparatus (motor current over time during fan operation, see paragraph 41) and an increased state of the command voltage after the increase stops continues for a set duration (after increasing the command current to level C2, maintaining the current level at C2 for a predetermined time period of T2-T1, see paragraphs 41 and 44-45). Also by Ohm’s law current is directly proportion to voltage, hence supplied voltage could be used for determining clogging conditions.

Kawanami teaches a clog detection apparatus associated with an air conditioner (see abstract) where, blocking of the heat exchanger is associated with frost formation (page 7, lines 129-133), and the frost formation is measured in association with a voltage threshold (see page 7, lines 126-133) and by comparison of voltage with the reference command voltage value (Ds, see page 6), and where the input voltage to the fan motor is controlled according to rotation speed of the fan motor (see abstract; page 4, lines 33-37; and page 6, lines 81-108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to determine clogging associated with frosting by comparing command voltage with the clogging threshold, vary the voltage in accordance with a rotation speed of a fan and use voltage in determining clog condition associated with frost formation in order to detect clogging with high accuracy based on surrounding environment and additional parameters such as fan speed and voltage variations to make the clogging detection effective in range of applications (see page 4, lines 28-32).
In regards to claim 5, Breu as modified teaches the limitations of claim 5, except a display device configured to display information based on a signal, wherein, the controller transmits the signal to the display device to display an indication of clogging.
However, Kawanami teaches a display device configured to display information based on a signal (part of the controller displays clogging state based on a control signal, see page 6, lines 96-101; and page 5, lines 63-65), wherein, in response to determining that the clogging due to foreign matter has occurred, the controller transmits the signal to the display device to display an indication that the clogging due to foreign matter has occurred (in response to determining a clog, the controller transmits a control signal to be displayed as an indication of clogged state, see page 6, lines 96-107; and page 4, lines 17-23; Also the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu as modified by providing a display device for displaying information based on a signal, and transmitting the signal to the display device to display an indication that the clogging due to foreign matter has occurred in response to determining that the clogging due to foreign matter has occurred based on the teachings of Kawanami in order to quickly and effectively communicate the operational status of components of the air conditioning apparatus, especially in failure, to the user (see page 4, lines 17-20).  
In regards to claim 6, Breu as modified teaches the limitations of claim 6, except determining occurrence of frosting.
Kawanami teaches a clog detection apparatus associated with an air conditioner (see abstract) where, blocking of the heat exchanger is associated with frost formation (page 7, lines 129-133), and the frost formation is measured in association with a voltage threshold (see page 7, lines 126-133) and by comparison of voltage with the reference command voltage value (Ds, see page 6), and where the input voltage to the fan motor is controlled according to rotation speed of the fan motor (see abstract; page 4, lines 33-37; and page 6, lines 81-108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to determine clogging associated with frosting by comparing command voltage with the clogging threshold, and use voltage in determining clog condition associated with frost formation in order to improve efficiency of the air conditioning system by quickly and effectively determining the amount of frost accumulating at the heat exchanger and taken action to remove the accumulated frost efficiently.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763